Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The communications received 03/08/2021 have been filed and considered by the Examiner. Claims 1-20 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 1 now reads:
Device (10, 210) for distributing thermoplastic material to a preform molding machine designed for the manufacturing of containers, with said device (10, 210) comprising at least one stationary part (12, 212) and one movable part (14, 214) that is driven in rotation in relation to said stationary part (12, 212) around an axis (X) of the device and comprising a seal (50, 250) arranged between at least the stationary part (12, 212) and the movable part, wherein:
the stationary part comprises comprises at least one outlet (S) for distributing said thermoplastic material to units of said preform molding machine
said seal (50, 250) comprise a first sealing surface (52, 252) that is integral with the stationary part (12, 212) and a second sealing surface (54, 254) that is linked in movement to the movable part (12, 214), with said first and second sealing surfaces extending radially along a seal plan perpendicular to said axis of the device and being separated axially from one another by a gap (56, 256) into which can flow a portion of the thermoplastic material in circulation between the feed inlet (E) and the at least one outlet (S), 
the movable part (14, 214) comprises a pipe (20, 278) connected to said at least one distribution outlet (S), the pipe (20, 278) having a gap opening into the gap (56, 256), the fixed part (14, 214) being arranged so that the thermoplastic material coming from the supply inlet (E) penetrates the gap opening having passed through the seal (50, 250), 
at least one of said first and second sealing surfaces (52, 54, 252, 254) comprising channeling (58, 268) structured for radially constraining the thermoplastic material of the seal when the movable part (14, 214) is driven in relation to the stationary part (12, 212) and 
said seal (50, 250) comprises at least one associated cooling circuit (60, 260) located radially remote from the gap opening (20a, 280) to obtain a temperature of thermoplastic material of the seal considered at a radial distance from the gap opening follows a temperature gradient along a radial direction in order to form the seal as the radial distance increases 

Authorization for this examiner’s amendment was given in an interview with Tiffany Logan on 04/23/2021.
Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance in view of (US 2008/0251970) hereinafter ‘970:

    PNG
    media_image1.png
    610
    708
    media_image1.png
    Greyscale

‘970 taught a device for distributing thermoplastic material to a preform molding machine designed for the manufacturing of containers (distribution plate/hot plate) [Fig. 1-2 #10; 0016], with said device comprising 

one movable part (switch) that is driven in rotation in relation to said stationary part around an axis (X) of the device [Fig. 1-4 #40; 0019; 0021; 0029] and 
comprising a seal (cylindrical wall which is understood to form a sealing engagement with the wall of hot runner 17 which allows for the passage of molten plastic from the hot channels) [mFig. 3 the seal; 0019-0020; 0022; 0025-0027] arranged between at least the stationary part comprising at least one feed inlet connected to a source (hot channel 17 which connects to bushing 21 which supplies molten plastic) for supplying thermoplastic material [Fig. 1-4 #17 and 21; 0017; 0019; 0022] and the moveable part comprising at least one outlet for distributing said thermoplastic material to units of said preform molding machine (by outputting to the hot channels which deliver to injection nozzles) [Fig. 1-4 #15-16; 0016; 0022], 
wherein: said seal comprises a first sealing surface [mFig. 3 A] that is integral with the stationary part and a second sealing surface linked in movement to the movable part [mFig. 3 B], with said first and second sealing surfaces extending radially along a seal plan perpendicular to said axis (X) of the device and being separated axially from one another by a gap (entrance into the offsetting passages) [mFig. 3 the gap; 0027] into which can flow a portion of the thermoplastic material in circulation between the feed inlet and the at least one outlet, 
the movable part comprises a pipe connected to said at least one distribution outlet, the pipe (the body of the offsetting passage which is substantially pipe like) [Fig. 3 #43; 0021; 0027] having a gap opening into the gap, 

at least one of said first and second sealing surfaces comprising channeling (the entrance of the peripheral passage combined with the exits of hot channel 17) [Fig. 1-4 #17 and 43; 0021-0022; 0027] for radially constraining the thermoplastic material when the movable part is driven in relation to the stationary part (by sealing off or not sealing off the respective passages) [0022]
and said seal comprises at least associated heating circuit (coil cooling circuit) located radially remote from the gap opening [Fig. 1-4 #50 and 53; 0024] to obtain a temperature gradient radially in at least one of said first and second sealing surfaces so as to increase the viscosity of said thermoplastic material located radially between the gap opening when compared to the viscosity of said thermoplastic material located at the gap opening (as the positioning of the cooling circuit would allow such a method therefore the apparatus would be capable).

However as currently amended claim 1 now requires “channeling (58, 268) structured for radially constraining the thermoplastic material of the seal when the movable part (14, 214) is driven in relation to the stationary part (12, 212)” and that “thermoplastic material of the seal considered at a radial distance from the gap opening follows a temperature gradient along a radial direction in order to increase the viscosity of said thermoplastic material to form the seal as the radial distance increases”. There is no teaching or disclosure in the prior art that pertains to this limitation. In particular the Examiner notes that imbue the prior art with such a 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414.  The examiner can normally be reached on M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/E.V./Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712